Citation Nr: 1235555	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include on a secondary basis.

2.  Entitlement to an increased rating for postoperative residuals of a right knee injury, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a bilateral hip disorder and his claims for increased ratings for a right knee disability and bilateral hearing loss.


FINDINGS OF FACT

1.  Service connection is in effect for postoperative residuals of a right knee injury, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and for laceration scar of the left hand, evaluated as noncompensable.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a bilateral hip disability that is related to service, or that is etiologically related to, or chronically aggravated by, his service-connected right knee disability.

3.  The Veteran's right knee disability is manifested by no more than slight limitation of motion.

4.  The Veteran has Level I hearing in the right ear and, at worst, Level VII hearing in the left ear.

CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or chronically aggravated by, service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).

2.  The criteria for an evaluation in excess of 10 percent for postoperative residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated July 2009, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated in April and June 2009 provided the requisite information pertaining to a claim for an increased rating.  Each of these letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, the reports of VA examinations, and the testimony of the Veteran at a hearing at the RO.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's bilateral hip disorder has been obtained.  The VA opinion was rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As noted, VA clinical examinations with respect to the increased rating issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. 303, 312.  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Bilateral hip disability, to include on a secondary basis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (Court) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added:

	(b)  Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran has been granted service connection for postoperative residuals of a right knee injury, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and for laceration scar of the left hand, evaluated as noncompensable.

The Veteran asserts service connection is warranted for a bilateral hip disability.  He claims he was diagnosed with a bilateral hip disorder in 2005, and that physicians have stated the condition could have been result of a prior injury.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The evidence demonstrates the Veteran has avascular necrosis of the hips.  He has undergone bilateral hip replacements.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.

The service treatment records are negative for complaints or findings pertaining to a hip disability.  The musculoskeletal system was evaluated as normal on the separation examination in August 1993.

VA outpatient treatment records disclose the Veteran was seen in September 2005 and reported left hip pain for three months.  It was indicated he was being treated by a private physician with Prednisone and nonsteroidal anti-inflammatory drugs.  He denied any history of trauma.  X-rays that day revealed increased bony density in the femoral head area.  Additional testing was recommended to rule out avascular necrotic changes.  He was seen in November 2005 for follow-up for chronic bilateral hip pain.  Magnetic resonance imaging of the hips the previous week revealed that bilateral avascular necrosis was suspected.  It was noted in March 2006 that the Veteran worked in a very physical endeavor, and that he had a long history of bilateral hip pain.  He also had a history of heavy alcohol use, and a history of taking Prednisone for "arthritis" of the hips, shoulders, etc.  X-rays revealed bilateral hip joint narrowing.  The assessment was probable bilateral avascular necrosis of the hips.  The Veteran was advised to try to stop drinking alcohol and probably avoid steroids as these could be contributing to his problem.  When he was seen in November 2009, it was indicated the Veteran first developed pain in his hips five years earlier with the sudden onset of left hip pain.  He was taking Prednisone as prescribed by a private physician for "arthritis" at that time.  It was stated the Veteran had avascular necrosis of the hips and that Prednisone use could factor in.  

The Veteran's claims folder was reviewed by a physician's assistant in August 2009.  He noted the Veteran had degenerative joint disease of both hips along with bilateral avascular necrosis.  It was indicated that avascular necrosis of the hip is usually caused from loss of blood supply to the hip, usually from trauma.  It can also be from non-trauma, to include overuse of alcohol, Gaucher's disease, pancreatitis, radiation therapy, chemotherapy, decompression disease or blood disorders.  It was not related to knee conditions.  It was concluded that it was less likely than not that the Veteran's right knee condition was related to avascular necrosis of the hip.  No evidence was found in the medical literature.

The Board acknowledges the Veteran's assertions that his bilateral hip disorder is related to his service-connected right knee disability.  However, as a lay person, he is not competent to diagnose a hip disorder, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he has a bilateral hip disorder, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hip disability.  He has not provided any clinical evidence to support his claim.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a bilateral hip disability.

	II.  Increased rating  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Postoperative residuals of a right knee injury 

A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  When flexion is limited to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 10 degrees, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran asserts a higher rating is warranted for his service-connected right knee disability.  He claims he has limited range of motion in the knee and significant pain.  He also reports the knee locks at times.

On VA examination in May 2009, the Veteran reported his symptoms included pain, weakness, stiffness, swelling, locking and instability.  An examination revealed range of motion of the right knee was from 0-110 degrees, with pain beginning at 95 degrees.  The ligaments were normal.  McMurray's test was negative.  It was reported pain, fatigue, weakness and lack of endurance were noted on initial range of motion.  Only pain was reported on examination.  The final range of motion of the right knee was 0-110 degrees, with pain, fatigue, weakness and lack of endurance.  It was stated that range of motion was not limited after repetitive use.  The diagnosis was degenerative joint disease of the right knee, status post arthroscopic knee surgery.  It was reported that combined with his bilateral hip problems, the right knee disability severely limited his usual occupation and daily activities.  The examiner stated the Veteran had severely symptomatic bilateral hips and this made it difficult to assess how much of his right knee limited flexion was related to hip problems.  

The Veteran was again afforded a VA examination of the joints in January 2011.  He reported he had right knee pain on a daily basis and that it had increased in intensity.  He noted occasional swelling.  He also asserted the knee was unstable and that he fell approximately two times a month.  An examination showed he had a normal gait.  There was mild joint line tenderness.  Range of motion was 0-115 degrees, without pain.  There was a popping.  He had crepitation on flexion and extension.  The ligaments appeared to be intact.  Lachman's and McMurray's signs were negative.  There was no change in range of motion, coordination, fatigue, endurance or pain level with repetitive motion times three.  The impressions were meniscal injury to the right knee, arthroscopic surgery and chronic knee pain secondary to cartilaginous injury to the right knee.

The evidence demonstrates there is no basis on which a higher rating may be assigned.  Flexion exceeded 100 degrees on both VA examinations, and extension was not limited.  The Board concedes the Veteran had pain on motion during the May 2009 VA examination, but the most recent examination demonstrated no evidence of pain with motion.  The findings do not support more than the 10 percent evaluation that is in effect.  

The Board also notes that the VA General Counsel has held that separate ratings may be assigned for compensable limitation of flexion and extension of the knee.  VAOPGCPREC 9-2004.  However, at no time during the course of the appeal has the evidence demonstrated either loss of flexion or extension to a degree to which a compensable rating could be assigned.  Accordingly, assignment of separate evaluations for limited flexion and extension of the either knee is not appropriate in this case.

While the Veteran has alleged his right knee gives way, such allegations are not supported by the record.  There is no clinical evidence of instability of the right knee.  As noted above, the most recent VA examination demonstrated the right knee is stable.  Thus, entitlement to a separate evaluation for lateral instability is not warranted for the right knee.  See VAOPGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

The Board concedes the Veteran is competent to report symptoms he experiences, such as pain, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his right knee disability has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran right knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  Both VA examinations conducted during the course of the Veteran's claim reveal there was no decrease in the range of motion with repetitive motion.  There was no evidence of weakness, fatigue or incoordination following three repetitions of motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.

B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a higher evaluation for bilateral hearing loss includes the reports of VA audiometric tests.  The VA audiometric examinations in July 2009 and January 2011 demonstrate the Veteran has a hearing loss in each ear.  

The evidence against the Veteran's claim includes the findings on the VA audiometric examination in July 2009.  On the audiometric test, pure tone thresholds in the right ear were 5, 10, 55 and 80, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 55, 40, 90 and 105+.  The average puretone thresholds were 38 decibels in the right ear, and 73+ in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.

The Veteran was again afforded a VA audiometric examination in January 2011.  On the audiometric test, pure tone thresholds in the right ear were 20, 20, 60 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 60, 55, 90 and 105+.  The average puretone thresholds were 44 decibels in the right ear, and 78+ in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

The results of the both audiometric tests establish the Veteran has Level I hearing in the right ear and Level II hearing in the left ear.  These findings correspond to a noncompensable evaluation.  The Board notes the provisions of 38 C.F.R. § 4.86(a) (2011) are applicable for the left ear for the January 2011 VA examination.  While these results show he has Level VII hearing in the left ear, this still warrants a noncompensable rating.  

The Board notes that the VA examinations referenced the Veteran's subjective complaints of decreased hearing acuity and noted he had difficulty hearing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints regarding his functioning is not prejudicial to the Veteran.

Although the Veteran asserts that his hearing loss has increased in severity, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable evaluation for bilateral hearing loss.

Additional considerations

The Board has also considered whether the Veteran's service-connected right knee disability and bilateral hearing loss present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to either disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Total Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for a bilateral hip disability, to include on a secondary basis, is denied.

Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right knee injury is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


